 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDdaily newspaperconsistsofmaterial supplied it by the 2interstateweeklymailservicesreferred to above. TheEmployer receives only $210 a year from out-of-State sub-scribers and only $50 a week from the United Press for thesale of newstips to that agency.Accordingly, the Employer'smotion todismiss thepetitionis granted.[The Boarddismissedthe petition.]NASH KELVINATOR CORPORATIONandINTERNATIONALGUARDS UNION OF AMERICA,Petitioner.Case No. 13-RC-3572. December 30, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Kenneth L.Keith, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed. iUpon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within the mean-ing of the Act.2.The labororganizationsinvolved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner, an independent guard union, seeks aunit of employees classified as watchmen at the Employer'sKenosha, Wisconsin, plant, on the ground that the watchmenare guards within the meaning of Section 9 (b) (3) of the Act.The Intervenor opposes the unit on the grounds that: (1) Itscurrent contract with Employer is a bar to this proceeding;(2) the watchmen are not guards within the meaning of the Act;and (3) the watchmen perform duties similar to those ofsafety employees whom the Petitioner has not requested to beincluded in the unit. The Employer takes no position concern-ing the requested unit.The Intervenor's current contract effective until October 1,1954, includes the watchmen in the bargaining unit with theEmployer's production and maintenance employees. Becausewe hereinafter find that the requested unit of watchmen is anappropriate guard unit within the meaning of Section 9 (b)iLocal 72, United Automobile, Aircraft and Agricultural Implement Workers of America.CIO, herein called Intervenor, was permitted to intervene in this proceeding upon the basisof its current contract with Employer.107 NLRB No. 137. HIRES,CASTNER ANDHARRIS,INC.645(3) of the Act, and because Section 9 (b) (3) prohibits the in-clusion of guards in a unit with other employees, we find thatthe Intervenor's contract is no bar to this proceeding.2The Employer employs about 73 employees who are clas-sified as watchmen. The watchmen patrol the plant checkingfor fires,theft, enforcing no-smoking rules,and preventing"horse play" among employees. They perform gate duty wherethey check the identification of employees entering the plantand they check employees leaving the plant to ascertain wheth-er or not the employees are taking away plant property. Theyalso register trucks making deliveries to the plant.It is clearthat the watchmen enforce against employees and other per-sonsrules to protect property of the Employer. We, therefore,find that the watchmen are guards within the meaning of 9 (b)(3) of the Act.Although the Employer contends that the safety departmentemployees perform duties similar to those of the watchmen,there was very little evidence adduced at the hearing concern-ing the safety employees. The record, however, shows thatat least two employees from the safety department contin-uously check other employees engaged in hazardous work tosee whether or not they are wearing safety glasses and safetyshoes, and that they also continuously check for fire hazards.Because it appears that the duties of the safety employees areconfined to checking for fire hazards and the checking of otheremployees concerning the wearing of safety equipment, we findthat the safety employees are not guards within the meaning oftheAct. 8 Accordingly, they cannot properly be included in theunit with the watchmen.We find that all watchmen employed by the Employer at itsKenosha, Wisconsin, plant, excluding safety employees, officeand clerical employees, all other employees, and supervisorsas defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within themeaning ofSection 9(b) (3) of the Act.[Text of Direction of Election omitted from publication.]2 See Sonotone Corporation,100 NLRB 1127.9See SchenleyDistillers,Inc.,92 NLRB 1130; Chance Vought Aircraft Corporation, 102NLRB 556.HIRES, CASTNER AND HARRIS, INC.andDISTRICT NO. 1,INTERNATIONAL ASSOCIATION OF MACHINISTS, AFL,Petitioner.Case No.4-RC-2112.December 30, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLaborRelationsAct,ahearing was held before Morris107 NLRB No. 139.